Case 1:19-cr-00193-DLC Document 51-1 Filed 12/16/19 Page i1of5

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

ee | x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY
“Vee : ORDER OF FORFEITURE/
: MONEY JUDGMENT
LUIS FERNANDEZ,
$119 Cr. 193 (DLC)
Defendant. :
we ee ee ee mene ee ee eee eee ee ee x

WHEREAS, on or about July 30, 2019, LUIS FERNANDEZ (the “Defendant”),
was charged in a two-count Superseding Information $1 19 Cr. 193 (DLC) (the “Information”)
with conspiracy to distribute and possess with intent to distribute (i) 10 grams and more of mixtures
and substances containing a detectable amount of carfentanil, an analogue of fentanyl, (ii) 10 grams
and more of mixtures and substances containing a detectable amount of phenyl fentanyl, an
analogue of fentanyl, and (iii) 40 grams and more of mixtures and substances containing a
detectable amount of fentanyl, in violation of Title 21, United States Code, Section 846 (Count
One); and felony possession of a firearm, in violation of Title 18, United States Code, Sections
922(g\(1) and 2 (Count Two);

WHEREAS, the Information included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of
any and all property constituting, or derived from, any proceeds obtained, directly or indirectly, as
atesult of the offense charged in Count One of the Information and any and all property used, or
intended to be used, in any manner of part, to commit, or to facilitate the commission of the offense

charged in Count One of the Information, including but not limited to a sum of money in United

 
Case 1:19-cr-00193-DLC Document 51-1 Filed 12/16/19 Page 2 of 5

States currency representing the amount of proceeds traceable to the commission of the offense
charged in Count One of the Information that the Defendant personally obtained;

WHEREAS, on or about July 30, 2019, the Defendant pled guilty to Counts One
and Two of the Information, pursuant to a plea agreement with the Government, wherein the
Defendant admitted the forfeiture allegation with respect to Count One of the Information and
agreed to forfeit to the United States, pursuant to Title 21, United States Code, Section 853, a sum
of money in United States currency, representing the proceeds traceable to the commission of the
offense charged in Count One of the Information that the Defendant personally obtained;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $269,623.00 in United States currency, representing the proceeds traceable to the
commission of the offense charged in Count One of the Information that the Defendant personally
obtained: and

WHEREAS, the Defendant admits that, as a resuit of acts and/or omissions of the
Defendant, the proceeds traceable to the commission of the offense charged in Count One of the
Information that the Defendant personally obtained cannot be located upon the exercise of due
diligence;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Geoffrey S$. Berman, United States Attorney, Assistant United States
Attorneys Ryan Finkel, Michael Neff, and Aline Flodr of counsel, and the Defendant, and his
counsel, Donald Vogelman, Esq., Andrew Leopoldo Mancilla, Esq., and Robert Mario Fantone,
Jr., Esq., that:

1. As aresult of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $269,623.00 in United States

 
Case 1:19-cr-00193-DLC Document51-1 Filed 12/16/19 Page 3of5

currency (the “Money Judgment”), representing the proceeds traceable to the commission of the
offense charged in Count One of the Information that the Defendant personally obtained, shall be
entered against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, LUIS
FERNANDEZ, and shall be deemed part of the sentence of the Defendant, and shall be included
in the judgment of conviction therewith.

3, All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the “United States Marshals Service” and
delivered by mail to the United States Attormey’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One Saint Andrews Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Asset Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,
upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate or dispose of
forfeitable property, including depositions, interrogatories, requests for production of documents

and the issuance of subpoenas.

 

 
Case 1:19-cr-00193-DLC Document 51-1 Filed 12/16/19 Page 4 of5

7. This Court shall retain jurisdiction to enforce this Consent Preliminary
Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of
the Federal Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

fo A
| ff f4

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 
Case 1:19-cr-00193-DLC Document 51-1 Filed 12/16/19 Page 5of5

  
 

9. The signature page of this énsent Preliminary y Onder of Forfeiture/Money

Judgment may be executed in one or more counterparts, each ob woh will be deemed an original

  
 

SO ORDERED:

fb

HONORABLE DEMISE whe
UNITED STATES DISTRICT JUDGE .

 

 

 
